Title: To Thomas Jefferson from Alpheus Rouse, 26 August 1804
From: Rouse, Alpheus
To: Jefferson, Thomas


               
                  Honoured Sir,
                  Lebanon Springs Canaan Aug. 26th 1804
               
               Pleas to pardon the presumptions of a Stranger; who confesses he has assumed a Degree derogatory to his wishes and laments that the narrowness of his circumstances are such, which compels him, though reluctantly, to a revealance. In Witness of his Sincerity, he calls upon the God that made him: who has inspired him with a Mind, which has yielded to an existing unconquerable desire, of continuing the persuit of obtaining the necessary, and refined Standard of an useful Education. In order to effect which, it has not only become useful but absolutely necessary, that assistance from some quarter should be procured; and in procureance of which he implores the aid of your benevolence; and in this aid centers all his hopes—those hopes of futer usefulness. Though many are the times and frequent the occurrence, of being guided by mistakened notions such may unfortunately be the fate of the addresser; who now premeditatedly pursues an unpresedented practice, to accomplish the design, and to expatiate which notions it may require the remains of his existence, which if so rather than to prove in any manner whatsoever scurrilous, he would voluntaryly yield with assiduity; but his hopes are, that the eternal heavens witness the award And will prevent the execution, of any one thing, which may prove injurious. It is on thee—Oh thee! The sovering and guid of this youth. On thee humanity loudly calls for you to protect him being not over Twenty nor under Nineteen, and being deprived of that health which is requisite for the pursuance of Manuel Labour with the depriveance of those means, to accomplish this his favourite design. He therefore doubly envokes thy benevolent hand to rais him from such complicated ruin, as base Ignorence or point out the means by which it might be effected. As uncommon as this invocation may seem, he was aided by the good opinion of your unexampled character, being thus led on and directed by those intentions, may you not deem it an entrusion, if he asks of you the condescendsion, of answering this letter, either in the affirmative or Negative; if it should be so fortunate as to meet your approbation, point out the time when, the place whrere and manner how and with joyful speed he will obay the mandate. But on the contrary, if it meets with your disapprobation with equal ardour he waits for an answer, by which he may  learn of his desteny, and thus being accompanied, by the sons of distress, which are hurled from the hight of expectation, down—down, to the deploreable abys of stern disapointment; and there pour fourth those sorrows, which are only known by them, and seek at forced asylum in the grave which niglect has dug.
               Most honoured Sir, now your patience is drawn to a conclusion, not otherwis than agreeable to his necessaties, has he addrest you: but further prays you to write as soon as covienunce will permit, to releive a mind greatly agetated by its cruel impatience. 
               Adieu!
               This is from one, who is agreeable to the true principles of honour, yours ever to command and serve.
               
                  Alpheus Rouse.
               
             